EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth C. Richter on 20 May 2022.

The application has been amended as follows: 

	in claim 1, the phrase --, and wherein the extrusion lamination has a layer thickness greater than 10 m-- after the "2 N/15 mm" on the last line of the claim,
	claim 2 has been canceled,
	in claim 28, the phrase --, wherein the extrusion lamination has a layer thickness greater than 10 m-- after "packaging bags" on the last line of the claim.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a plastic film composite for film packaging comprising a polyethylene-based oriented outer film, a polyethylene-based sealing film different from the outer film, and a polyolefin-based extrusion lamination connecting the outer and sealing films.  The extrusion lamination has a thickness of greater than 10 m and adjoins a contact layer of the outer film either directly or via an imprint.  Both the extrusion lamination and the contact layer have a polyethylene polymer as their main constituents.  The composite adhesion between the outer and sealing films is greater than 2 N/15 mm according to DIN 53357.
	Vogelaers et al. (WO 2007/115816 A1) and Defoer et al. (WO 2017/102704 A1) represent the closest prior art.  However, neither reference teach or fairly suggest the plastic film as recited in claim 1.  In particular, neither reference teach or fairly suggest connecting outer and sealing layers with an extrusion lamination having a thickness of greater than 10 m such that the composite adhesion between the outer and sealing films is greater than 2 N/15 mm.  In this regard, the examiner agrees with the applicant's arguments presented in the reply filed 18 March 2022 (see page 10, line 20 to page 11, line 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 28, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 24 December 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787